ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1987-11-18_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA y. UNITED STATES OF AMERICA)

ORDER OF 18 NOVEMBER 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 18 NOVEMBRE 1987
Official citation:

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 18 November 1987,
1. CJ. Reports 1987, p. 188.

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d'Amérique), ordonnance du 18 novembre 1987,
C.LJ. Recueil 1987, p. 188.

 

Sales number 5 39
N° de vente :

 

 

 
1987
18 November
General List
No. 70

188

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

18 November 1987

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA vy. UNITED STATES OF AMERICA)

ORDER

Present: President NAGENDRA SINGH; Vice-President MBAYE; Judges
LacHs, RUDA, ELIAS, ODA, AGO, SETTE-CAMARA, SCHWEBEL,
Sir Robert JENNINGS, BEDJAOUI, Ni, EVENSEN, TARASSOV,
GUILLAUME; Judge ad hoc CoLLIARD; Registrar VALENCIA-
OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Article 44
of the Rules of Court,

Having regard to the Judgment delivered by the Court on 27 June 1986
by which it found (inter alia) that the United States of America was under
an obligation to make reparation to the Republic of Nicaragua for all
injury caused to Nicaragua by certain breaches of obligations under
customary international law and treaty-law committed by the United
States of America,

Whereas by the said Judgment the Court decided that the form and
amount of such reparation, failing agreement between the Parties, would

4
189  MILITARY AND PARAMILITARY ACTIVITIES (ORDER 18 XI 87)

be settled by the Court, and reserved, for that purpose, the subsequent
procedure in the case;

Makes the following Order:

Whereas by a letter dated 7 September 1987 the Agent of Nicaragua,
referring to the said Judgment and to the communication from the
United States dated 18 January 1985, quoted in paragraph 10 of that
Judgment, to the effect that the United States intended not to participate
in any further proceedings in connection with the case, stated that
Nicaragua considered that the case still remained within Article 53 of the
Statute of the Court, and that that Article was still in operation;

Whereas in the said letter it was further stated that no agreement had
been reached between the Parties as to the form and amount of the repara-
tion, and that Nicaragua wished to take the opportunity afforded it by the
Court to satisfy the Court that the nature and amount of the reparation it
claims was well founded in fact and law, and that Nicaragua requested the
Court to make the necessary orders for the conduct of the case;

Whereas a copy of the letter of 7 September 1987 was forthwith
transmitted to the Government of the United States of America, and both
Parties were informed that the President of the Court would hold a
meeting, on a date to be announced, in accordance with Article 31 of the
Rules of Court, for the purpose of ascertaining the views of the Parties
on the procedure to be followed;

Whereas by a letter dated 13 November 1987 the Deputy-Agent of the
United States informed the Registrar that the United States remained
of the view that the Court was without jurisdiction to entertain the dis-
pute and that the Nicaraguan Application was inadmissible, and that
accordingly the United States would not be represented at the said meet-
ing; and whereas the meeting was held, after due notice to the Parties, on
17 November 1987, and was attended by the Agent of Nicaragua, but no
representative of the United States was present;

Having ascertained the views of the Government of Nicaragua and
having afforded the Government of the United States of America an
opportunity of stating its views,

THE COURT

Fixes as follows the time-limits for written proceedings on the question
of the form and amount of reparation to be made in this case:

29 March 1988 as the time-limit for the Memorial of the Republic of
Nicaragua; ;

29 July 1988 as the time-limit for the Counter-Memorial of the
United States of America;

And reserves the subsequent procedure for further decision.
190 = MILITARY AND PARAMILITARY ACTIVITIES (ORDER 18 XI 87)

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of November, one
thousand nine hundred and eighty-seven, in three copies, one of which
will be placed in the archives of the Court and the others transmitted to the
Government of the Republic of Nicaragua and the Government of the
United States of America, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
